DETAILED ACTION
Claim Status
Applicant’s election without traverse to the species of treating ulcers as the skin wound in the reply filed on 10/31/2022 is acknowledged. Examiner notes that Applicants did not elect the carrier or thickening agent as being present in the composition. The restriction requirement set forth an election of all ingredients present in the composition. In view of the instant claims, examiner will rejoin water with isopropyl myristate for the carrier and the carboxyvinyl polymer and hydroxyalkyl cellulose thickening agent as being present in the composition. 
Claims 1-20 are cancelled. 
Claims 10-21 are under current examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 15 and 21 is objected to because of the following informalities: Claims 15 and 21 recite carbomers (carboxyvinyl polymers). While carboxyvinyl polymers is a synonym for carbomers, the recitation of carboxyvinyl polymer in parenthesis is redundant. The claim should recite one or the other. Appropriate correction is required.


Information Disclosure Statements
Information Disclosure Statement (IDS) filed on 12/04/2020; 5/24/2022; and 5/25/2022 have been considered by the Examiner. A signed copy of the IDS is included with the present Office Action. 

Claim Rejections - 35 USC § 112 (scope of enablement)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 10-21 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for treating skin wounds, does not reasonably provide enablement for prevention of skin wounds.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. MPEP 2164.01(a), citing In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), sets out the factors to consider whether experimentation is undue, which include: 
 (A) The nature of the invention. The claim is drawn to a method of preventing skin wounds by applying a composition comprising carbon monoxide to a subject. 
 (B) The breadth of the claims. Prevention is suggested to include a level of protection against, up to and including complete protection against the development of a disease or condition which is unsupported by the disclosure. Giving the claims their broadest reasonable interpretation, the term “prevention” includes any measure taken prior to the onset or occurrence of a disease or condition which precludes its coming into existence, absolutely and in all cases. Therefore, preventing skin wounds renders the scope of the claims unreasonably broad. 
(C) The level of predictability in the art.  “Preventing” connotes an absolute absence of a condition which cannot reasonably be achieved with regard to wounds or in medicine generally, with few exceptions (such as vaccines to prevent the development of pathogen-borne illnesses). In addition, there is no definitive method by which to determine whether a patient will develop a particular condition or wound and, thus, be in need of preventive therapy. This is distinguished from preventing the relapse or recurrence of certain conditions, in which case an objective basis may exist to identify patients at risk of disease or infection, and could reasonably be construed as treatment. Prior to the initial onset or occurrence, however, even if a patient can be identified as having known risk factors for a condition, there is no certainty that the patient would in fact develop the condition. Further, the failure of a wound, infection, or condition to develop cannot reliably be attributed to the claimed carbon monoxide active agent. The non-development of a condition such as skin wounds may be due to other factors such as lifestyle, hygiene, or genetics. In this sense, in the context of preventing a condition, the level of unpredictability is extremely high.   
(D) The amount of direction provided by the inventor. While the specification provides examples of treating wounds (i.e. skin ulcers), no working examples in which wounds are completely prevented are disclosed or tested. 
(E) The quantity of experimentation needed to make or use the invention. Because "preventing” a condition by the administration of carbon monoxide cannot be objectively measured or achieved with any certainty, coupled with a lack of guidance and direction provided by the instant disclosure, a skilled artisan could not practice the invention commensurate with the full scope of the claims without undue experimentation.
            This rejection can be overcome by amending the claims to omit the term “preventing.”       
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10 and 17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Choi et al. (WO 03/094932). 
Claim 10 recites a method for preventing and/or treating skin wounds, the method comprising applying a composition comprising carbon monoxide to a subject. 
	Choi et al. teach a method of treating patients who suffer from a wound with carbon monoxide. The carbon monoxide can treat a skin wound, see preparation of liquid carbon monoxide composition section. 

Claim(s) 10 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jasinski (Impact of Gaseous Nitric Oxide and Carbon Monoxide on Normal Excisional, Diabetic Excisional and Burn Wound Healing-2009). 
Jasinski teaches treating diabetic skin ulcer wound by applying carbon monoxide, see pages 50, 52,54, 59,134, 112, 113,117,146,148, 149,154. The carbon monoxide concentration including 250ppm (calculated as 8925 micromolar), see page 127.

Claim(s) 10, and 17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ward et al. (United States Patent Publication 2012/0184898). 
Ward teaches the delivery of a therapeutic gas composition comprising carbon monoxide to tissue in a subject by topically administering to tissue the therapeutic gas, see paragraph [0066]. The tissue can be affected by a wound caused by a laceration, abrasion, graze, rupture, cut or puncture, see paragraph [0067] and [0131].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10-14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ward et al. (United States Patent Publication 20120184898 in view of Jasinski (Impact of Gaseous Nitric Oxide and Carbon Monoxide on Normal Excisional, Diabetic Excisional and Burn Wound Healing-2009). 
Claim 10 recites a method for preventing and/or treating skin wounds, the method comprising applying a composition comprising carbon monoxide to a subject. 
Ward et al. teach methods of delivering a therapeutic gas to the tissue of a subject, see abstract and claims 140-141. The therapeutic gas includes carbon monoxide, see paragraphs [0004],[0011]-[0012], [0127]-[0129], [0157]and claim 141. In one embodiment, the tissue is affected by a pathological condition such as a skin wound, see paragraph [0049], [0067], [0127]-[0130] and examples 1-3. The composition can additionally contain a carrier that includes water or isopropyl myristate, see paragraph [0147]. The composition can further include a viscosity enhancing agent including carboxymethyl cellulose, see paragraph [0151]. 
Ward does not expressly teach delivery of the carbon monoxide to treat a skin ulcer. 
Jasinski teaches that carbon monoxide promotes wound healing for diabetic ulcers, see pages 50, 52,54, 59,134, 112, 113,117,146, and 148-155. The carbon monoxide concentration including 250ppm, see page 127.
It would have been prima facie obvious before the time of filing the instant invention to provide Ward’s wound treating carbon monoxide composition in the method of treating skin ulcers. 
One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Jasinski teaches that carbon monoxide promotes wound healing for skin ulcers and Ward suggests that wounds can comprise ulcers. Ward’s carbon monoxide treatment composition is applied to the skin to treat wounds, thus there would have been a reasonable expectation of success in view of Jasinksi that a skin ulcer would heal after application of Ward’s carbon monoxide composition to the skin surface. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ward et al. (United States Patent Publication 20120184898 in view of Jasinski (Impact of Gaseous Nitric Oxide and Carbon Monoxide on Normal Excisional, Diabetic Excisional and Burn Wound Healing-2009) as applied to claims 10-14, 17 and 18 above, and further in view of Willey et al. (United States Patent Publication 2018/0221210).
The teachings of the modified Ward are discussed above. Ward et al. teach that the composition can further include a viscosity enhancing agent (i.e. thickener) including carboxymethyl cellulose, see paragraph [0151]. 
The modified Ward does not expressly teach that the thickener is carbomers (known synonym: carboxyvinyl polymer) or hydroxyalkyl cellulose. 
However, Willey et al. teach treating wounds or skin ulcers with a composition that delivers gas (gasotransmitter), see abstract and paragraphs [0119] and [0159]. The composition can contain suitable thickening agents such as a carbomer, carboxymethylcellulose or hydroxypropyl cellulose, see paragraph [0058].  
	It would have been prima facie obvious to substitute the carboxymethyl cellulose thickening (viscosity enhancing) agent of Ward for carbomer or hydroxypropyl methyl cellulose (a hydroxyalkyl cellulose). 
One of ordinary skill in the art would have been motivated to do so as the simple substitution of known known element for another would have yielded predictable results. Here, the substitution of one known thickening agent for another would have yielded predictable thickening properties. There would have been a reasonable expectation of success because Ward already teaches the presence of thickening agents and thickening agents are taught by Willey to include carbomer and hydroxyalkyl cellulose for the suitable topical delivery of gases to the skin. 		


Claim(s) 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ward et al. (United States Patent Publication 2012/0184898 in view of Jasinski (Impact of Gaseous Nitric Oxide and Carbon Monoxide on Normal Excisional, Diabetic Excisional and Burn Wound Healing-2009) as applied to claim(s) 10-14, 17 and 18 above, and further in view of Choi et al. (WO 03/094932-see IDS filed 05/24/2022).
The teachings of the modified Ward are discussed above.  
Ward et al. does not expressly teach that the concentration of the carbon monoxide is 500µM or more. 
However, Choi et al. teaches the methods of using carbon monoxide as a therapeutic agent to treat skin diseases and aid in wound healing, see abstract and claims 1 and 10, 11, and 14 and page 16, line 4. The carbon monoxide can be present at a concentration of 1ppb to about 3,000ppb (calculated as 35.7 micromolar to 107,105 micromolar range).  Preferably the gas is present at an amount of from 50ppm to about 500ppm, see page 4, lines 1-20 and page 8. These amounts are effective in delaying, inhibiting or reversing the effects of oxidative stress in a subject, see page 4. 
It would have been prima facie obvious to administer the carbon monoxide composition of Ward at a concentration that includes above 500 micromolar (i.e. above 14.005 ppm). 
One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Choi expressly teaches that delivery of carbon monoxide to treat skin wounds includes preferably amounts of above 500 micromolar and both Choi and Ward teach delivery of carbon monoxide to treat wounds.   
	

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ward et al. (United States Patent Publication 2012/0184898 in view of Jasinski (Impact of Gaseous Nitric Oxide and Carbon Monoxide on Normal Excisional, Diabetic Excisional and Burn Wound Healing-2009) and Choi et al. (WO 03/094932-see IDS filed 05/24/2022) as applied to claims 10-14,16,17 and 18-19 above, and further in view of Willey et al. (United States Patent Publication 2018/0221210). 
The teachings of the modified Ward are discussed above. Ward et al. teach that the composition can further include a viscosity enhancing agent (i.e. thickener) including carboxymethyl cellulose, see paragraph [0151]. 
The modified Ward does not expressly teach that the thickener is carbomers (known synonym: carboxyvinyl polymer) or hydroxyalkyl cellulose. 
However, Willey et al. teach treating wounds or skin ulcers with a composition that delivers gas (gasotransmitter), see abstract and paragraphs [0119] and [0159]. The composition can contain suitable thickening agents such as a carbomer, carboxymethylcellulose or hydroxypropyl cellulose, see paragraph [0058].  
	It would have been prima facie obvious to substitute the carboxymethyl cellulose thickening (viscosity enhancing) agent of Ward for carbomer or hydroxypropyl methyl cellulose (a hydroxyalkyl cellulose). 
	One of ordinary skill in the art would have been motivated to do so as the simple substitution of known known element for another would have yielded predictable results. Here, the substitution of one known thickening agent for another would have yielded predictable thickening properties. There would have been a reasonable expectation of success because Ward already teaches the presence of thickening agents and thickening agents are taught by Wiley to include carbomer and hydroxyalkyl cellulose for the suitable topical delivery of gases to the skin. 

Conclusion
Currently, no claims are allowed and all claims are rejected. 

Correspondence 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678. The examiner can normally be reached Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH ALAWADI/Primary Examiner, Art Unit 1619